Citation Nr: 0404064	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  97-33 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from February 1989 to July 
1995.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which, among other things, denied the 
benefits sought on appeal.


REMAND

During an August 1999 hearing and in correspondence, the 
veteran has contended that her current cervical spine and low 
back disabilities are residuals of injuries incurred in an 
in-service motor vehicle accident, when her car was rear-
ended.

The veteran's service medical records show that in June 1991, 
she complained of a neck injury in a motor vehicle accident.  
The assessment was whiplash injury and she was provided a 
neck brace.  On several occasions during January 1992, May 
1993 and June 1993, the veteran complained of low back pain.  
The report of her April 1995 separation medical examination 
provides that her spine was normal on clinical evaluation, 
but identifies chronic low back syndrome as a 
defect/diagnosis.  On her April 1995 separation report of 
medical history, the veteran noted recurrent back pain.  The 
veteran submitted her claim for compensation for residuals of 
neck and low back injuries in June 1996, within one year of 
her separation from service.  

Post-service medical records include the report of a November 
1999 VA examination diagnosing cervical spine strain and 
lumbar spine strain.  The examiner did not provide any 
opinion as to the etiology of the diagnoses.  

In light of the fact that the record contains no medical 
opinions as to whether the veteran's cervical spine strain 
and lumbar spine strain are related to objective findings set 
forth in her service medical records, the Board finds that a 
VA medical examination and opinion is necessary.  38 U.S.C.A. 
§ 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  There 
are also additional procedural reasons why this case must be 
remanded.  

The RO should also ensure compliance with the Veterans 
Assistance Claims Act (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified, in pertinent part, at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), to include what the 
appellant must show to prevail in this claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure.  See C.F.R. § 3.102 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portions of the information 
and evidence necessary to substantiate 
the veteran's claim are to be provided by 
the veteran and VA.  38 U.S.C.A. § 5103 
(a)(b); Quartuccio, supra.

2.  Then, the RO should schedule the 
veteran for an examination by the 
appropriate specialist to determine the 
nature and severity of any disability of 
the cervical spine and lumbar spine.  The 
claims file must be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed.  The examiner 
should note that the veteran's service 
medical records indicate that: 1) in June 
1991 she complained of a neck injury in a 
motor vehicle accident and was assessed 
with whiplash injury; 2) during January 
1992, May 1993 and June 1993, she 
complained of low back pain; 3) the 
report of her April 1995 separation 
medical examination identifies chronic 
low back syndrome; and 4) her April 1995 
separation report of medical history 
indicates complaints of recurrent back 
pain.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or more likelihood) 
that any current disability of the 
veteran's cervical spine or lumbar spine 
is a residual of the veteran's June 1991 
motor vehicle accident, or is otherwise 
related to any findings set forth in the 
service medical records.  Any opinion 
expressed must be accompanied by a 
rational.  If the examiner finds it 
impossible to provide the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




